Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 13: REPLACE “until all bolts” WITH –repeating the moving and tensioning steps for each respective bolt of the first set of bolts until all bolts --
In Claim 10, line 2: REPLACE “obtaining by” WITH – obtaining, by --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best art of record, Johst (US 10,702,960), discloses a method and bolt tensioning system 1 for the controlled and automatic tensioning of bolts pre-installed in a flange joint, the method comprising arranging a fixture  6; mounting a bolt tensioning tool to the fixture, arranging a control unit to control the moving of the bolt tensioning tool, and the application of tension by the bolt tensioning tool (Col. 2, lines 1-10; para. connecting cols. 2-3); and alternately moving the tensioning tool into a position for tensioning a bolt of the flange and tensioning the bolt, until all bolts have been tensioned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/Ryan J. Walters/             Primary Examiner, Art Unit 3726